 In the Matter of DIXIE SPINDLE AND FLYERCOMPANY,INC.,EM-PLOYERandLODGENo. 263,INTERNATIONALASSOCIATION OFMACHINISTS,PETITIONERCase No. 341-RC-MI.-Decided June 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Howard Mc- -Intyre, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicial,error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with,this case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce,within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question of representation affecting commerce exists concern-ing employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and(7) of the Act.4.The Petitioner's amended petition requests a unit of all machin-ists,machine operators and helpers,and production and maintenanceemployees engaged in the manufacture,erection, dismantling, or re-pair of textile machinery at the Employer's plant inCharlotte, NorthCarolina,but excluding all frame mechanics employed outside theplant, part-time employees,office and technical employees,guards, andsupervisors as defined in the Act.The Employer contends that theone part-time employee, the outside frame mechanics and a toolroomemployee, whom the Petitioner would exclude,should be included inthe unit.The Employer is engaged in the manufacture and repair of textilemachinery and parts at its plant at Charlotte,North Carolina.It also84 N. L. R. B., No. 17.109 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDservices textile machinery already installed in textile plants in NorthCarolina and elsewhere.This outside service work is performed bysevenframe mechanics,whose placement in the unit is in dispute.'These employees are hired at the Employer's office in Charlotte andreceive their work assignments from there.They move from onecity to another as a job is completed and may stay out on the road forseveral months at a time. Instructions are sent out from the office asto the location and nature of the repair jobs, but the shop superin-tendent who supervises the shop mechanics does not direct the workof these employees.The outside frame mechanics submit their ownwork reports to the office each week. Intermittently, they may returnto the plant if there is no new assignment waiting, or if repairs thatare required cannot be done on the job.The frame mechanics work40 hours per week, but determine their own schedules and method ofhandling the job assigned.They are paid an hourly rate comparableto that of machinists in the plant and receive, in addition, a certain.sum for travel expenses.Only on rare occasions has there been aninterchange of mechanics between plant work and outside work.From the foregoing it is apparent that although the outside framemechanics are engaged in the same general type of work as the em-ployees sought to be represented by the Petitioner, their interests andworking conditions are clearly distinguishable from those of the shopemployees. In these circumstances, we shall exclude them from theunit hereilfafter found appropriate?As noted above, the Petitioner would exclude thepart-time em-ployee, Bishop.We do not agree. This employee attends a vocationaltraining school in Charlotte in the mornings and works regularlyevery afternoon for 4 hours.He is classified as a machinist's ap-prentice, is subject to the same supervision and receives wages andbenefits comparable to the other shop employees. It is the intention,of the Employer to hire him for full-time work upon completion ofhis schooling.We shall include this employee in the unit describedbelow 2Likewise, we find untenable the Petitioner's contention thatButzbe excluded because he is a supervisor and does contract work outsidethe shop.Butz works in the toolroom and is a machinist of consider-able experience who formerly had a machine shop of his own. Oncertain machining jobs which the Employer lets out on a contractbasis Butz submits bids along with other companies. If his bid for'SeeMatter of The ConnecticutNews Company,Division of the American News Company,71 N. L. R. B. 30.2Matter ofFlorsheim Retail BootShop,80 N. LR. B. 1312 ;Matter of American LawnMower Company,79 N.L R. B 367. DIXIE SPINDLEAND FLYER COMPANY, INC.111the work is accepted he does the work on his own time at his homewhere he has his own machine tools.He works a full 8-hour shiftat the shop of the Employer performing work of a similar nature tothat of other employees.He is paid an hourly rate no higher thanthat received by some of the other employees. Because of his experi-ence he instructs and assists other employees in the toolroom 8 inmachining or repairing parts, but he is not responsible for generallydirecting the work of these employees, and he has no authority tohire, discharge, discipline, or effectively recommend such action.Onthese facts, we conclude that Butz is not a supervisor as defined inSection 2 (11) of the Act, as amended, and as his interests, workingconditions, hours and wages are similar to those of the other em-ployees sought to be represented by the Petitioner we shall includehim in the unit described below.We find that all machinists, machine operators, toolroom employees,production and maintenance employees, and regular part-time em-ployees at the Employer's Charlotte, North Carolina, plant, but ex-cluding all outside frame mechanics, office and technical employees,guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning.of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposes ofcollective bargaining, by Lodge No. 263, International Association ofMachinists.8There are two employees who work in the toolroom with Butz, one being the part-timeemployee,Bishop.